*452Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered August 23, 2005, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The Transit Authority is not liable in negligence for a traveler’s injuries sustained in a fall on a slippery entranceway step due to an icy condition caused during an ongoing storm, or for a reasonable time thereafter (Solazzo v New York City Tr. Auth., 6 NY3d 734 [2005]). To the extent plaintiffs negligence claim is premised on an alleged defect in one of the steps, plaintiff failed to adduce evidence that the Transit Authority had actual or constructive notice of the alleged defect (Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Concur—Mazzarelli, J.P., Andrias, Sullivan, McGuire and Malone, JJ.